 1

 2

 3

 4

 5
                                                             The Honorable MARSHA J. PECHMAN
 6                                                                        Senior U.S. District Judge
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   JAYAKRISHNAN K. NAIR,                                  NO. 19-CV-01296
     JAYAKUMAR A. NAIR, RAJAKUMARI
10   SUSHEELKUMAR, SUKANYA                                  ORDER STAYING JOINT
     SUSHEEL,                                               STATUS REPORT, RULE 26
11                     Plaintiffs,                          AND OTHER DISCOVERY
          v.                                                DEADLINES
12
     CHANNA COPELAND, et al.,
13
                                Defendants.
14

15            The Court initially ordered the Rule 26 conference and joint status report should be

16   completed in December, 2019. Dkt. 32. At Plaintiffs’ request the Court continued those

17   deadlines, ordering a joint status report be filed by January 16, 2020 and continuing other Rule

18   26 deadlines. Dkt. 36. Defendants Washington Department of Social and Health Services

19   (DSHS) and Randy Wilson moved this Court to stay those deadlines. Dkt. 63. Plaintiffs filed no

20   response.

21            Having been duly advised, including review of this Court’s file in this matter and the

22   written submissions of the parties, THIS COURT now orders:

23   ///

24   ///

25   ///

26   ///

           ORDER STAYING JOINT                          1
           STATUS REPORT, RULE 26
           AND OTHER DISCOVERY
           DEADLINES
 1          The joint status report and Rule 26 deadlines ordered in Docket 36, and any other discovery
 2   deadlines, are hereby STAYED until further order of the Court pending resolution of whether
 3   Plaintiffs failed to state a claim for which relief can be granted, the Court’s subject matter
 4   jurisdiction, Defendant immunities, the adequacy of service, and any other issues raised in motions
 5   to dismiss that may be filed by other defendants.
 6          Dated this _27th_ day of __January__, 2020.
 7

 8

 9                                          A
                                            Marsha J. Pechman
10
                                            United States Senior District Judge
11

12
     Presented by:                          ROBERT W. FERGUSON
13                                          Attorney General

14

15                                          JOSHUA CAMPBELL, WSBA No. 51251
                                            DANIEL JUDGE, WSBA No. 17392
16                                          Assistant Attorneys General
                                            Attorneys for Defendants
17
                                            Office of the Attorney General
18                                          PO Box 40124
                                            Olympia, WA 98504-0124
19                                          Telephone: (360) 586-6565
                                            Fax: (360) 586-6659
20                                          E-mail: Joshua.Campbell@atg.wa.gov
                                                    Daniel.Judge@atg.wa.gov
21

22

23

24

25

26

       ORDER STAYING JOINT                               2
       STATUS REPORT, RULE 26
       AND OTHER DISCOVERY
       DEADLINES
